internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc fip plr-118180-99 date date legend taxpayer date date year amount amount amount amount amount amount amount number number percent percent dear this letter responds to a letter received on date requesting a ruling that interest deductions relating to certain notes described below will not be disallowed under sec_163 of the internal_revenue_code plr-118180-99 facts taxpayer is a holding_company that owns several insurance_companies as of date taxpayer’s capital structure included approximately amount of short-term debt amount of equity and a put option that allowed taxpayer to sell its convertible preferred shares to a third party upon the occurrence of certain catastrophic events that caused losses that exceeded taxpayer’s catastrophe reinsurance coverage the short-term debt was incurred during the two years preceding date the put option was purchased in year as a substitute for upper layer reinsurance the put option was scheduled to expire on date taxpayer proposes to issue senior subordinated debt the notes and purchase new put options the put options the notes will be issued with an aggregate stated principal_amount between amount and amount they will be general unsecured obligations of taxpayer they will have a term of number years they will pay interest semi-annually at a fixed interest rate to be determined on a competitive basis they will be callable after one year there will be a call_premium that will decrease over number years the notes are not by their terms payable in stock or in an amount determined by the value of stock the notes will not be convertible into equity the payment of principal and interest on the notes will not be contingent upon or connected to the exercise of the put options taxpayer will issue the notes to replace short-term debt currently on its books the notes will provide capital for taxpayer’s general business needs taxpayer intends to contribute some of the net_proceeds to its insurance subsidiaries for insurance operations and to retain a portion of the proceeds for general corporate purposes the notes will be offered in a private_placement exempt from registration under the united_states securities act of or to qualified institutional buyers as defined in rule 144a under the securities act they will be transferable subject_to restrictions on the type of the transferee the put options will allow taxpayer to put up to a total amount between amount and amount of its convertible preferred_stock preferred_stock the put options will have a term of number years they will be exercisable only if taxpayer incurs a significant decline in its net_worth resulting from financial plr-118180-99 or natural catastrophic events a qualifying_event the put options will be transferable by their writers subject_to certain credit standards and taxpayer’s approval a qualifying_event will occur if taxpayer’s net_worth gross assets minus gross liabilities as determined in accordance with generally_accepted_accounting_principles decreases by percent or more in any one year or percent or more during three consecutive years for purposes of determining whether a qualifying_event has occurred during a period the net_worth at the beginning of the period will be increased by the amount of any additional equity issued by taxpayer during the period and decreased by the amount of any equity retired or repurchased by taxpayer during the period and by the amount of any extraordinary dividends_paid by taxpayer in excess of its customary common_stock dividend rate taxpayer’s actuaries estimate that there is less than an chance that taxpayer will suffer a qualifying_event during the term of the put options despite the occurrence of a qualifying_event the put options will not be exercisable unless taxpayer’s net_worth at the close of the most recent quarter prior to the date of exercise is at least amount the put options may not be initially exercised with respect to preferred_stock having an aggregate purchase_price of less than amount thereafter the put options may be exercised in minimum increments of amount however an investor will not be required to purchase preferred_stock to the extent that the investor’s aggregate purchase_price for such preferred_stock would exceed the investor’s pro_rata portion based on his put option holdings of the net decrease in taxpayer’s net_worth resulting from the qualifying_event subject_to the minimum put option exercise taxpayer represents that the put options will serve as a substitute for upper layer reinsurance taxpayer also represents that the cost of purchasing the put options should be less than the cost of traditional reinsurance although the notes and the put options might be issued at the same time they will be issued as separate and distinct instruments that are not connected to or contingent upon each other investors may purchase notes without selling put options and vice versa taxpayer expects however that some investors will purchase notes and also sell put options in that case taxpayer represents that upon the exercise of the put option plr-118180-99 the investor may not satisfy its obligation under the put option with a note applicable law sec_163 provides that no deduction shall be allowed for any interest_paid or accrued on a disqualified_debt_instrument sec_163 provides that the term disqualified_debt_instrument means any indebtedness of a corporation that is payable in equity of the issuer or a related_party sec_163 provides for purposes of paragraph indebtedness shall be treated as payable in equity of the issuer or a related_party only if- a a substantial amount of the principal or interest is required to be paid or converted or at the option of the issuer or a related_party is payable in or convertible into such equity b a substantial amount of the principal or interest is required to be determined or at the option of the issuer or a related_party is determined by reference to the value of such equity or c the indebtedness is part of arrangement which is reasonably expected to result in a transaction described in subparagraph a or b for purposes of this paragraph principal or interest shall be treated as required to be so paid converted or determined if it may be required at the option of the holder or a related_party and there is a substantial certainty the option will be exercised there are no final temporary or proposed_regulations under sec_163 sec_163 was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 p l the conference_report explained that a n instrument is to be treated as payable in stock if a substantial portion of the principal or interest is required to be determined or may be determined at the plr-118180-99 option of the issuer or related_party by reference to the value of stock of the issuer or related_party an instrument also is treated as payable in stock if it is part of an arrangement designed to result in such payment of the instrument with or by reference to such stock such as in the case of certain issuances of a forward_contract in connection with the issuance of debt nonrecourse debt that is secured principally by such stock or certain debt_instrument that are convertible at the holder’s option when it is substantially certain that the right will be exercised conf_rep holding based on the representations made by the taxpayer and the applicable law we conclude that sec_163 will not apply to disallow deductions for interest_paid or accrued on the notes except as specifically ruled on above no opinion is expressed concerning the tax consequences of this transaction under any other provision of the code or regulations in particular no opinion is expressed concerning whether the notes are indebtedness for federal_income_tax purposes temporary or final regulations under sec_163 have not been adopted therefore this ruling may be modified or revoked if temporary or final regulations when adopted are inconsistent with the conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not modified retroactively or revoked in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representative sincerely yours acting associate chief_counsel financial institutions products by william e blanchard senior technician reviewer branch enclosure copy
